IDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Giovannoli, Hall, and Bellantoni fail to disclose a scalpet array comprising a plurality of scalpets and a cutting member independent from the scalpet array and configured to transect bases of incised skin plugs generated by the scalpet array. However, applicant merely states that the references fail to disclose the claimed subject matter without specifically pointing out how the language of the claims patentably distinguishes them from the references. Since Giovannoli teaches both a plurality of scalpets (cutting edges, 24) in addition a cutting member (44), wherein the scalpets and cutting members are independent structures (Giovannoli, figure 7, 24 and 44 have independent reference numbers and are distinct structures and therefore the limitation “independent” is sufficiently broad to encompass the cutting edge 24and the cutting members 44 being distinct and thus independent structures). Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 49, 91, 95-99, and 102-110 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942) and further in view of Giovannoli (US20050283141).
Regarding claim 30, Hall discloses a system comprising: a scalpet array (array is all of the distal end of 130, 112, comprising a small portion of the shaft and the distalmost cutting surfaces) comprising a plurality of scalpets (130, 112), wherein the scalpet array is configured for application to a skin surface at a target site, wherein each scalpet includes a shaft (small portion of the distal end of 130). Although Hall discloses the scalpets (130) are needles, which are known to be circular, Hall does not specifically disclose the shape of the needles. 
Bellantoni discloses it was known in the art at the time of the invention to utilize circular cutting edges for delicate cutting to take out small patches of skin (C:4, L:10-20), wherein the circular cutting edges is in the form of a cylindrical shaft (hollow, cylindrical) formed with a circular scalpel (circular cutting edges) at a distal end (C:4, L:13-14; L:19-20). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the needles of Hall specifically be cylindrical shafts formed with tapered sharpened circular scalpels at a distal end for delicate cutting, as known in the art at the time of the invention by Bellantoni, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Hall in view of Bellantoni does not specifically teach a cutting member configured to transect bases of the incised skin plugs. 
However, Giovannoli discloses a scalpet array comprising a plurality of scalpets (cutting edge 24) and a cutting member (44) independent from the scalpet array (44 and 24 are independent and distinct structures with distinct reference numerals, and thus independent from each other) to transect bases of the incised skin pixels (44, paragraph 0053) to forcibly remove the plugs as the scalpet array is removed (the limitation “transect” is sufficiently broad to encompass the cutting member cutting across the bases of the incised pixels and does not require the cut to occur at a right angle to the long axis of the body). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a spear-like barb, as taught as known in the art by Giovannoli, comprising a sharpened point or surface to transect bases of the incised skin pixels, in addition to the scalpet assembly of Hall in view of Bellantoni, in order to mechanically engage and withdraw the skin plugs formed by incisions made by the scalpets. 
Regarding claims 49 and 107, Hall discloses a system comprising: a scalpet array comprising a plurality of scalpets (130), each scalpet including a shaft (small portion at distal end of 130) and an adherent substrate (120, 121) configured to transfer the incised skin pixels generated via the scalpet array (paragraph 0035, graft site). Although Hall discloses the scalpets (130) are needles, which are known to be circular, Hall does not specifically disclose the shape of the needles. 
Bellantoni discloses it was known in the art at the time of the invention to utilize circular cutting edges for delicate cutting to take out small patches of skin (C:4, L:10-20), wherein the circular cutting edges is in the form of a cylindrical shaft (hollow, cylindrical) formed with a circular scalpel (circular cutting edges) at a distal end (C:4, L:13-14; L:19-20). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the needles of Hall specifically be cylindrical shafts formed with tapered sharpened circular scalpels at a distal end for delicate cutting, as known in the art at the time of the invention by Bellantoni, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Hall in view of Bellantoni does not specifically teach a cutting member configured to transect bases of the incised skin plugs. Hall in view of Bellantoni does not disclose a cutting member independent of the scalpet array configured to transect bases of the incised skin plugs. 
However, Giovannoli discloses a scalpet array comprising a plurality of scalpets (cutting edge 24) and a cutting member (44) independent of the scalpet array (44 and 24 are independent and distinct structures with distinct reference numerals, and thus independent from each other) configured to transect bases of the incised skin pixels (44, paragraph 0053) to forcibly remove the plugs as the scalpet array is removed (the limitation “transect” is sufficiently broad to encompass the cutting member cutting across the bases of the incised pixels and does not require the cut to occur at a right angle to the long axis of the body). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a cutting member independent of the scalpet array, as taught as known in the art by Giovannoli, comprising a sharpened point or surface to transect bases of the incised skin pixels, in addition to the scalpet assembly of Hall in view of Bellantoni, in order to mechanically engage and withdraw the skin plugs formed by incisions made by the scalpets. 
Regarding claim 91, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein the scalpet array is disposable (112 can be detached with 131 and disposed). 
Regarding claim 95, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein Bellantoni teaches making the distal ends of each scalpet of the scalpet array includes a beveled surface (tapered, C:4, L:10-20).
Regarding claim 96, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein Bellantoni teaches making the distal ends of each scalpet of the scalpet array includes at least one pointed surface (tapered, C:4, L:10-20).
Regarding claim 97, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein each scalpet of the scalpet array includes at least one needle (Hall, needles 130).
Regarding claim 98, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein each scalpet of the scalpet array comprises a lumen (Hall, hollow, paragraph 0031).
Regarding claim 99, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters (paragraph 0011).
Regarding claim 102, Hall in view of Bellantoni teaches all of the limitations set forth in claim 49, wherein the adherent substrate is configured for application to the target site subsequent to application of the scalpet array (paragraph 0035, graft site).
Regarding claims 103-106, 108, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein Giovannoli further teaches a guide plate (position guides) configured for positioning as a template at a target site, wherein position guides can be placed in an array to ensure proper placement of surgical punches (paragraph 0044) and further teaches an embodiment wherein a mask (50, paragraph 0057) is used including perforations arranged in a pattern to ensure proper placement of the desired excisions. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include in the device of Hall in view of Bellantoni in view of Giovannoli guides for the mechanical surgical punch on a single guide plate defining perforations such that the scalpet array is aligns with the perforations on the guide plate arranged in a pattern and applied to the donor site directly through the perforations and the skin pixels are incised, such that a single template can be applied to the target site and ensure proper placement of the surgical punches, comprising generating the plurality of incised skin pixels and the plurality of skin defects according to the pattern (paragraph 0043-0044, array), comprising applying the scalpet array to the donor site directly through the perforations and the skin pixels are incised (Giovannoli paragraph 0044), comprising applying the scalpet array to the donor site directly through the perforations and rings and the skin defects are generated (paragraph 0043-0044; skin incisions by the punches cause generates skin defects), comprising positioning the guide plate directly on a skin surface at the target site (Giovannoli attachment to skin, paragraph 0044), comprising extruding the plurality of incised skin pixels through the perforations and incised skin surface using the guide plate in response to an applied load (paragraph 0044), wherein the guide plate is at least one of adherent (Giovannoli paragraph 0044, adhesive), rigid, semi-rigid, conformable, non-conformable, and non-deformable, wherein the guide plate is configured to transmit a load to a skin surface of at least one of the donor site and the recipient site (Giovannoli paragraph 0044, placed directly on skin surface and thus would apply a slight load on the target site), comprising positioning the guide plate directly on a skin surface at the target site (Giovannoli attachment to skin, paragraph 0044), comprising extruding the plurality of incised skin pixels through the perforations and incised skin surface using the guide plate in response to an applied load (Giovannoli paragraph 0044), wherein the adherent substrate is configured to couple to at least one of the guide plate and the plate frame (the limitation ‘coupled’ is sufficiently broad to encompass all of the parts of the device being connected together to form one structure), as taught as known in the art by Giovannoli, in order to ensure proper placement of the device at the target site. In this combination, the blade would also subsequently be ‘coupled’ to a plate frame, since all of the components of the device would be coupled together to form an assembly. 
Regarding claims 109-110, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 108, wherein Giovannoli further teaches a guide plate (position guides) configured for positioning as a template at a target site, wherein position guides can be placed in an array to ensure proper placement of surgical punches (paragraph 0044) and further teaches an embodiment wherein a mask (50, paragraph 0057) is used including perforations arranged in a pattern to ensure proper placement of the desired excisions. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include in the device of Hall in view of Bellantoni in view of Giovannoli guides for the mechanical surgical punch on a single guide plate defining perforations such that the scalpet array is aligns with the perforations on the guide plate arranged in a pattern and applied to the donor site directly through the perforations and the skin pixels are incised, such that a single template can be applied to the target site and ensure proper placement of the surgical punches, comprising generating the plurality of incised skin pixels and the plurality of skin defects according to the pattern (Giovannoli paragraph 0043-0044, array), comprising applying the scalpet array to the donor site directly through the perforations and the skin pixels are incised (paragraph 0044), comprising applying the scalpet array to the donor site directly through the perforations and rings and the skin defects are generated (Giovannoli paragraph 0043-0044; skin incisions by the punches cause generates skin defects), comprising positioning the guide plate directly on a skin surface at the target site (Giovannoli attachment to skin, paragraph 0044), comprising extruding the plurality of incised skin pixels through the perforations and incised skin surface using the guide plate in response to an applied load (Giovannoli paragraph 0044), wherein the guide plate is at least one of adherent (Giovannoli paragraph 0044, adhesive), rigid, semi-rigid, conformable, non-conformable, and non-deformable, wherein the guide plate is configured to transmit a load to a skin surface of at least one of the donor site and the recipient site (Giovannoli paragraph 0044, placed directly on skin surface and thus would apply a slight load on the target site), comprising positioning the guide plate directly on a skin surface at the target site (Giovannoli attachment to skin, paragraph 0044), comprising extruding the plurality of incised skin pixels through the perforations and incised skin surface using the guide plate in response to an applied load (paragraph 0044), wherein the adherent substrate is configured to couple to at least one of the guide plate and the plate frame (the limitation ‘coupled’ is sufficiently broad to encompass all of the parts of the device being connected together to form one structure), as taught as known in the art by Giovannoli, in order to ensure proper placement of the device at the target site.
Claim 100 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942) in view of Giovannoli (US20050283141), as applied to claim 49 above, and further in view of Prisell (US 6626865).
Regarding claim 100, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein the adherent substrate can comprise a gel, polyurethane film, an extra-cellular matrix or a silicone based polymer (paragraph 0016), but does not specifically state the substrate is flexible substrate. However, Prisell discloses a device for marking surfaces comprising a flexible adhesive substrate for application to the skin (C:4, L:12-17). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the applicant’s invention to substitute the flexible adhesive in Hall in view of Bellantoni in view of Giovannoli with a flexible adhesive substrate, as taught as known in the art for skin surfaces by Prisell, to allow for tight adherence to the human skin, since it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 
Claim 101 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Bellantoni, deceased et al (US 3867942) in view of Giovannoli (US20050283141) as applied to claim 49, and further in view of Knowlton (US 20110257588).
Regarding claim 101, Hall in view of Bellantoni in view of Giovannoli teaches all of the limitations set forth in claim 49, wherein the adherent substrate can comprise a gel, polyurethane film, an extra-cellular matrix or a silicone based polymer (paragraph 0016) but does not specifically disclose the adherent substrate is semi-porous. Knowlton teaches a skin treatment device, wherein it was known in the art at the time of the invention to make adherent membranes for devices applied to the skin semi-porous (paragraph 0020) in order to allow for drainage at a recipient skin defect when the membrane is extracted and applied as a skin graft. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the adherent substrate of Hall in view of Bellantoni in view of Giovannoli comprise a semi-porous membrane, as taught as a known material in the art at the time of the invention for skin grafting devices by Knowlton, in order to allow for drainage at a recipient skin defect when the membrane is extracted and applied as a skin graft.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771